UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO

In re: Axel Fire, LLC, a New Mexico limited liability company

Case No.
Debtor.

CORPORATE ()WNERSHIP STATEMENT

Pursuant to Fed. R. Bankr. P. 70()7.1(3), the undersigned identiH
than governmental units), that directly or indirectl
interests:

es the following corporations (other
y own l()% or more of any class of the undersigned’$ equity

§§ None [Check §fapplicczble]

oate; ©YY AXEL FIRE, LLC ..

   

 

 

lgnature

Name: Nathan Lind on behalf of
LGEZ, LLC

'l`itle: Majority Holder &

l\/lanaging Member

NM LF 7007.1
Sol"tware Copyright (c) 1996-2018 Best Case, LLC ~ Www.bestcase.com Best Case Bankruptcy
Case 18-12876-t7 Doc 4 Filed 11/16/18 Entered 11/16/18 15:57:02 Page 1 of 1

 

